Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12, 17-19, 21-33, 41-48, 54-60 and 62-75 were canceled. 
Claims 13-16, 20, 34-40, 49-53 and 61 are pending and under consideration.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 13-16, 20, 34-40, and 61 drawn to a heterodimeric bispecific antibody comprising (i) a first antigen recognizing moiety (C); and (ii) a second antigen recognizing moiety (D) wherein: C comprises a first light chain variable region (VL1) fused to a first heavy chain variable region (VH1) fused through a first hinge region (H1), to a first heavy chain pairing partner (X); D comprises a second light chain variable region (VL2) fused to a second heavy chain variable region (VH2) fused through a second hinge region (H2), to a second heavy chain pairing partner (Y); X and Y are members of a first binding pair of components derived from the immunoglobulin superfamily (X and Y binding pair).
Group II, claim(s) 49-52 drawn to a nucleic acid, a vector, and a host cell encoding the C or D of claim 13.
Group III, claim(s) 53 drawn to a method for treating a patient having or at risk for having cancer, an autoimmune or inflammatory condition, a neurodegenerative disease, an infectious disease, osteoporosis, dyslipidemia, macular degeneration, a blood coagulation disorder, a cardiovascular disease or disorder, an organ transplant, diabetes, influenza, a muscle wasting disorder or a gastrointestinal disease or Page 7 of 9Application No.: 16/625,628disorder, comprising administering to the patient a therapeutically effective dose of the heterodimeric antibody of claim 13. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature linking Groups I-III appears to be a heterodimeric bispecific antibody comprising (i) a first antigen recognizing moiety (C); and (ii) a second antigen recognizing moiety (D) wherein: C comprises a first light chain variable region (VL1) fused to a first heavy chain variable region (VH1) fused through a first hinge region (H1), to a first heavy chain pairing partner (X); D comprises a second light chain variable region (VL2) fused to a second heavy chain variable region (VH2) fused through a second hinge region (H2), to a second heavy chain pairing partner (Y); X and Y are members of a first binding pair of components derived from the immunoglobulin superfamily (X and Y binding pair).
However, US2014/0294823 (PTO-892) teaches a heterodimeric bispecific antibody comprising a first antigen recognizing moiety (anti-CD19 scFv), a second 
Therefore, the technical feature linking the inventions of groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
Accordingly, groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643  

/Brad Duffy/Primary Examiner, Art Unit 1643